Citation Nr: 1519150	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in March 2015.  

Additional evidence was added to the record following the July 2012 statement of the case.  The Veteran is not prejudiced by consideration of the evidence at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, current bilateral hearing loss is related to in-service noise exposure.

2.  Medical evidence indicates that the Veteran's current tinnitus is at least as likely as not a symptom associated with hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  Tinnitus is secondary to hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

In June 2010, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  He contends that he currently has hearing loss and tinnitus related to military noise exposure.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The United States Court of Appeals for Veterans Claims (Court) cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

The Veteran underwent an enlistment examination in May 1966.  His ears and drums were reported as normal.  He also underwent an audiometric examination.  Prior to November 1967, audiometric test results were reported by the service department in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards (see values in parentheses).




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
30 (35)
LEFT
15 (30)
15 (25)
15 (25)
5 (15)
10 (15)

Complaints related to hearing loss and/or tinnitus were not noted during service.  On examination for separation in March 1970, the Veteran's ears and drums were again reported as normal.  Audiometric testing was not performed because the audiometer was inoperative.  Hearing was reported as 15/15 on whispered and spoken voice testing bilaterally.  

The Veteran underwent a VA audiometric examination in March 2010.  He reported significant military noise exposure while serving on an aircraft carrier as a signalman without ear protection.  He reported occupational noise exposure as a police officer with ear protection during weapons training.  He also reported recurrent bilateral tinnitus.  On audiometric testing, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
85
90
LEFT
15
15
20
60
80

Speech recognition scores using the Maryland CNC were 88 percent on the right and 90 percent on the left.  The examiner stated that the claims folder was not available for review and therefore, she could not provide an opinion regarding the etiology of hearing loss.  

An addendum was obtained in April 2010.  Following review of the claims folder, the examiner stated that there was a mild sensorineural hearing loss at 4000 Hz in the right ear on entrance into active duty and the left ear was within normal limits.  She stated the following:

Hearing loss was present upon entrance into active duty in the right ear.  Whether or not military service aggravated this condition is unknown since a whispered test was conducted upon separation from active duty.  Whispered Speech Tests are insensitive to high-frequency hearing loss: the region affected by noise exposure and the location of the pre-existing hearing loss.

The etiology of the hearing loss reported cannot be presented without resorting to mere speculation.  It cannot be determined if the hearing loss was aggravated by in-service acoustic trauma or from the natural progression of the disease.  The tinnitus reported is at least as likely as not a symptom associated with the hearing loss.  

Statements from the Veteran's brother and father indicate that they noticed he had a hard time hearing following military service and sometimes complained of ringing in the ears.  

An August 2010 statement from Dr. T. W. indicates that the Veteran has had yearly physical examinations as required by his employment since 2003, which includes audiograms.  Every audiogram revealed significant high frequency hearing loss which has not changed during his years of employment.  The physician stated that the Veteran's past history of serving onboard a carrier with flight operations was the most logical source of his high frequency, high volume hearing loss.  There was no source of high intensity noise pollution/exposure between his military service and current employment.  

In February 2014, Dr. T. W. submitted an additional statement wherein he opined that the Veteran's "hearing loss is as likely as not to have been caused by his military service."  

In reviewing the claims folder, there is evidence of a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board also finds evidence of in-service noise exposure.  The Veteran's DD Form 214 shows that he served aboard an aircraft carrier as a signalman.  At the hearing, the Veteran testified that he was exposed to a lot of noise on the flight deck and that his berthing area was below the flight deck.  He is competent to report noise exposure and his statements are consistent with the circumstances of his service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

The question remains, however, whether current hearing loss is related to in-service noise exposure.  The Board acknowledges the VA examiner's statement that the Veteran's right ear hearing loss pre-existed service.  While there was some evidence of hearing loss at enlistment in both ears, see Hensley, a hearing loss disability for VA purposes was not shown at that time.  

As concerns nexus, the VA examiner stated that she could not render an opinion without resorting to mere speculation because there were no audiometric test results from separation.  The private medical statements of record indicate that the Veteran's hearing loss is at least as likely as not related to military noise exposure.  The Board acknowledges that the Veteran has post-service noise exposure as a police officer and weapons instructor.  He indicated, however, that he always uses ear plugs or ear muffs.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss is related to in-service noise exposure.  See 38 C.F.R. § 3.102.  

Evidence of record shows a current diagnosis of tinnitus.  At the hearing, the Veteran testified that he first noticed ringing in the ears during service.  The VA examiner stated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Accordingly, service connection is also warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


